RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1392-14T1
                                                  A-5553-14T1
                                                  A-3474-15T1


KATHLEEN LANE,

        Plaintiff-Respondent,

v.

ANDREW F. LANE, JR.,

     Defendant-Appellant.
_______________________________

              Argued October 16, 2017 – Decided December 4, 2017

              Before Judges Messano and Accurso.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Bergen
              County, Docket No. FM-02-2135-04.

              Steven M. Resnick argued the cause for
              appellant in Docket Nos. A-5553-14 and
              A-3474-15 (Ziegler & Zemsky, LLC, attorneys;
              Mr. Resnick, on the briefs).

              Brian P. McCann argued the cause for
              respondent in Docket Nos. A-5553-14 and
              A-3474-15 (Callagy Law, PC, attorneys;
              Mr. McCann, on the briefs).

              Andrew F. Lane, Jr., appellant pro se in
              Docket No. A-1392-14.
PER CURIAM

     These three appeals, which were calendared back-to-back and

which we consolidate in this opinion, represent the parties'

seventh, eighth and ninth appeals since they settled their

divorce with the filing of a comprehensive marital settlement

agreement in 2004.1   The appeals addressed in this opinion relate

to custody and parenting time issues regarding the couple's two

eldest children, now both young women, ages twenty-two and

twenty.2

     In A-1392-14, defendant Andrew F. Lane, Jr. challenges an

August 4, 2014 order denying his request to enforce his

parenting time with the parties' younger daughter and a

temporary transfer of custody of the two youngest children to

him; an August 15, 2014 order for attorneys' fees to plaintiff

Kathleen Lane; and an October 31, 2014 order denying

reconsideration of those two orders.




1
  Lane v. Lane (Lane I), Nos. A-5645-09 and A-3401-10 (App. Div.
Apr. 16), certif. denied, 212 N.J. 199 (2012); Lane v. Lane
(Lane II), No. A-1582-11 (App. Div. Apr. 8, 2013); Lane v. Lane
(Lane III), Nos. A-2952-12 and A-1623-13 (App. Div. Nov. 10,
2014), certif. denied, 221 N.J. 220 (2015); In re Adoption of an
Adult by A.S.C. (Lane IV), No. A-5447-14 (App. Div. Mar. 30),
certif. denied, 227 N.J. 246 (2016).
2
  The couple also has a seventeen-year-old son, who is not the
focus of these appeals.

                                 2                        A-1392-14T1
    In A-5553-14, defendant challenges a June 30, 2015 order

denying his request for a temporary custody change, his request

that plaintiff's parenting time be supervised, and the

enforcement of prior orders pertaining to custody and parenting

time; access to the children's financial records and attorneys'

fees.

    In A-3474-15, defendant challenges aspects of a March 18,

2016 order cancelling a pending plenary hearing, directing

plaintiff to pay $1500 in monetary sanctions, awarding him $8064

in attorneys' fees, and rejecting his contention that the trial

court's position that it could not decide custody and parenting

time issues involving the couple's two adult children prevented

it from granting the relief he requested concerning custody and

parenting time.

    Having considered the parties' arguments, we affirm all

three orders.

    The parties divorced in 2004 when their three children were

ages nine, seven and four.   Although their 50/50 shared custody

arrangement apparently worked well for the first two years,

their relationship deteriorated after defendant succeeded in

terminating his $80,000 per year alimony obligation to plaintiff

when she began cohabiting with the man to whom she is now

married, and plaintiff lost her motion to increase defendant's

                                3                           A-1392-14T1
$30,000 annual child support obligation.    As we noted in Lane

III,

           [s]ince then, whether attributable to
           plaintiff's and her husband's reactions to
           the 2007 litigation, as defendant argues, or
           attributable to defendant's parenting style
           and insistence upon strict enforcement of
           the parties' custody arrangement, as
           plaintiff argues, to varying degrees and at
           different times, one or more of the parties'
           daughters has resisted spending parenting
           time with defendant.

           [Lane III, supra, slip op. at 3.]

       We have no need, and thus do not attempt, to chronicle the

almost ten years of litigation over the parties' shared-physical

custody arrangement that followed.    We summarized a great deal

of it in Lane III.     See id. at 3-8, 14-38, 48-50.   We concluded

in that opinion that

           repeated post-judgment applications to
           enforce shared-physical custody make it
           clear that if they ever existed, the
           essential circumstances for shared parenting
           no longer exist. These parties have
           demonstrated their inability to set their
           conflicts aside in the best interests of
           their children. To put it mildly, the
           children clearly have not been spared their
           parents' resentments and rancor. Indeed,
           they have become the focal point of the
           rancor.

                Perhaps out of concern about being the
           one to lose, neither party has urged a best
           interests' hearing based on changed
           circumstances apart from the narrow question
           of the second child's new schedule.

                                  4                          A-1392-14T1
         Plaintiff has apparently been well-served by
         simply allowing her children to dictate
         their schedule without regard to the court's
         orders. Defendant has opted to respond by
         taking a different approach, seeking to
         obtain sole custody not on a showing of the
         children's best interests but as a sanction
         for Plaintiff's well-established disregard
         of her obligation to support the children's
         relationship with their father.

         [Id. at 49-50.]

    Confronted with a record of an obvious breakdown in the

parties' shared custody arrangement regarding their daughters,

yet another enforcement motion pending unheard in the trial

court and without the facts necessary to assess whether a change

in custody would serve the children's best interests, we

remanded for a plenary hearing.       We noted that

         [j]ust as a judge may order shared custody
         where the parties do not request it, a judge
         may and should order a hearing to determine
         what custodial arrangement would be in the
         children's best interests when the post-
         judgment motion practice of their parents
         makes it clear that the arrangement in place
         is not serving their children's best
         interests.

         [Id. at 50.]

    Notwithstanding our order, no plenary hearing has occurred.

Both parties have continued to employ the same tactics in their

ever-escalating warfare – plaintiff "apparently well-served by

simply allowing her children to dictate their schedule without


                                  5                        A-1392-14T1
regard to the court's orders," and defendant "opt[ing] to

respond by . . . seeking to obtain sole custody not on a showing

of the children's best interests but as a sanction for

plaintiff's well-established disregard of her obligation to

support the children's relationship with their father."

    While Lane III was pending and since our opinion in that

matter, the trial court denied the eldest child's application to

intervene in her parents' divorce; defendant refused to provide

consent to the parties' younger daughter to attend a community

service trip abroad, causing a further rift in their

relationship; plaintiff's husband adopted the parties' eldest

daughter with the consent of plaintiff and without notice to

defendant; the trial court denied defendant's request to permit

him to intervene and vacate the adoption and to recuse the trial

judge; another panel of this court rejected defendant's appeal

of those proceedings, Lane IV, supra, slip op. at 14; the trial

court scheduled a plenary hearing to address violations of

defendant's parenting time, whether he should receive make up

time, whether custody should be transferred temporarily to him

and counsel fees among other issues; that hearing was never held

and plaintiff subsequently moved to dismiss the one we ordered

on remand with defendant's acquiescence, if not agreement; the



                               6                            A-1392-14T1
parties' younger daughter turned eighteen; and the court entered

the orders in the present appeals.    We address them as follows.



A-1392-14

     The court's August 4, 2014 order arose out of the eldest

child's motion to intervene in her parents' divorce, filed after

she attained her majority.     Following a consented adjournment,

defendant opposed the motion and filed what he termed a "cross-

motion" seeking relief against plaintiff for alleged violations

of the parenting time schedule and a transfer of custody of the

two younger children to him.    Defendant's counsel refused

requests for an adjournment to permit plaintiff time to respond

to his cross-motion.

     The court heard argument on the return date on the child's

motion, which it denied, but adjourned the "cross-motion" to

permit plaintiff an opportunity to respond.     At argument on the

child's motion, defendant's counsel complained the parties'

younger daughter had not spent time with defendant in months,

necessitating his cross-motion be heard immediately.    The court

advised that plaintiff would be permitted a week to respond and

the motion would be heard fourteen days later.

     Defendant thereafter filed an order to show cause seeking

the same relief he sought in his cross-motion.     Plaintiff filed

                                  7                           A-1392-14T1
opposition detailing the younger daughter's reasons for not

attending parenting time with defendant, including his failure

to consent to the child's community service trip.   She

subsequently opposed his cross-motion and cross-moved for fees

for having to respond to both the cross-motion and the order to

show cause regarding the same matters.

    The court denied defendant's request for entry of an order

to show cause, reserved on his motion temporarily transferring

custody of the two younger children to him pending a plenary

hearing, denied without prejudice any relief requested by either

party "that is or may be affected by the matters presently

before the Appellate Division," and awarded plaintiff her fees

on the motion.

    In a statement of reasons accompanying the August 4, 2014

order, the court found the facts as to why the younger daughter

was not attending parenting time with her father to be in

dispute.   The court noted defendant's "supposition, perhaps

well-reasoned in light of past statements by the plaintiff" is

that his younger daughter would not see him "'due to the

plaintiff's refusal to abide by [the parties'] court-ordered

50/50 parenting time agreement, and [plaintiff and her

husband's] relentless violations of multiple court orders and

restraints.'"    The court noted plaintiff countered with a

                                 8                            A-1392-14T1
certification averring that despite her encouragement, the child

"refuses to see [her father] and that her resistance started

when [he] prevented [the child] from going on the community

service trip."

    The court found:

              Standing alone, the defendant's
         obstruction of [the child's] trip might not
         seem to be sufficient to cause a 16 year old
         girl to refuse to see her father. Against
         the backdrop in this case, it appears more
         than plausible and therein lies the factual
         dispute. Resolving this factual dispute
         will also resolve whether the plaintiff is
         acting to alienate the defendant, whether
         the defendant caused [the child] to resist
         seeing him, or whether they each are the
         cause of [the child's] refusal to see the
         defendant.

It accordingly ordered counsel to appear for a case management

conference to identify witnesses, establish a discovery schedule

and set a date for a plenary hearing.

    The court also awarded plaintiff her counsel fees, finding

defendant's filing of his "cross-motion" and subsequent order to

show cause seeking the same relief

         establish that the defendant seeks to set
         his own schedule and had no regard for the
         court's direction, nor the dilemma created
         by his filing an improperly designated
         cross-motion, leaving the plaintiff no
         chance to timely oppose same, and then
         objecting to an adjournment to allow [her]
         to have the time to respond.


                               9                         A-1392-14T1
After reviewing plaintiff's counsel's affidavit of services, the

court awarded plaintiff fees of $3150 in an August 15, 2014

order and denied reconsideration of both orders on October 31,

2014.

    Defendant contends the court erred when it failed to take

any enforcement action on hundreds of "irrefutable proofs" that

plaintiff and her husband violated the parties' shared parenting

plan.   He argues his parent-child relationship with his younger

daughter was at risk and that she was at risk of harm by the

court's refusal to transfer her custody to him.   He further

claims the court should have rejected plaintiff's claim for fees

and should have awarded him his fees on the motion.   We reject

those arguments as without merit.

    Leaving aside our deferential view of a Family Part order

on an enforcement motion, Milne v. Goldenberg, 428 N.J. Super.
184, 197-99 (App. Div. 2012), the law is clear that removing a

child from a parent in violation of a custody order or agreement

is a "remedy of last resort," which may only be imposed based on

a finding it is in the child's best interests.    Beck v. Beck, 86
N.J. 480, 499 (1981) ("Despite the obvious unfairness of

allowing an uncooperative parent to flout a court decree, we are

unwilling to sanction punishment of a recalcitrant parent if the

welfare of the child will also suffer.")

                               10                          A-1392-14T1
    Although there was apparently no dispute that the parties'

younger daughter was refusing to spend time with her father when

the parties filed their motions, cross-motions and orders to

show cause, there was certainly no agreement as to why.     The

court was not hostile to defendant's position that plaintiff and

her husband were at fault, characterizing his supposition as

"perhaps well-reasoned in light of past statements made by the

plaintiff."   Expressing its willingness to resolve the parties'

factual dispute over why the child was refusing to see her

father, the court ordered a plenary hearing.   Nothing more was

appropriate at that juncture, certainly not a change of custody.

See Entress v. Entress, 376 N.J. Super. 125, 132-33 (App. Div.

2005) (finding a change of custody to compel compliance with

court orders without an evidentiary hearing and no imminent

threat to the child "clearly and unequivocally reversible

error").

    The court's denial of defendant's request for counsel fees

given his lack of success on the motion, and the $3150 fee award

to plaintiff to compensate her for having to respond to

defendant's voluminous and nearly identical filings was

reasonable and obviously well-within the court's considerable

discretion.   See Yueh v. Yueh, 329 N.J. Super. 447, 466 (App.

Div. 2000).

                               11                           A-1392-14T1
A-5553-14

    The court's June 30, 2015 order arose out of a motion

defendant filed before a different judge to sanction plaintiff

for her part in her husband's adult adoption of the parties'

eldest child.   Defendant sought an order:   1) referring

plaintiff to the Bergen County Prosecutor's Office for colluding

and consenting in the adoption; 2) holding plaintiff in contempt

of court and in violation of litigant's rights for her part in

the adoption; 3) holding plaintiff's husband in contempt of

court and referring him to the Bergen County Prosecutor's Office

for adopting the parties' eldest child; 4) compelling plaintiff

to produce records of all money, property or other assets given,

loaned or provided in trust to the parties' three children; 5)

compelling plaintiff to produce financial and billing records

for legal services provided to her husband and eldest child in

connection with the adoption; 6) restraining plaintiff's husband

from any contact with the parties' three children; 7) granting

defendant temporary sole legal and residential custody of the

parties' two youngest children; 8) or, alternatively supervising

plaintiff's parenting time and restraining her from electronic

contact of any kind with the two youngest children; 9)

authorizing defendant to provide confidential therapy on an as



                               12                           A-1392-14T1
needed basis to all three children by a therapist selected by

defendant; and 10) awarding defendant his counsel fees.

    In a comprehensive written opinion addressing each one of

defendant's claims, the court denied defendant relief.     The

court noted it had already determined the adoption to be both

voluntary and valid (a decision we affirmed in Lane IV), and

found defendant had not offered any evidence that the adoption

of the eldest child was "anything but [the child's] own

desires."   Because the court deemed the adoption valid, it found

no basis to hold plaintiff or her husband in contempt of orders

prohibiting them from interfering with defendant's parenting

time by consenting to and effecting the adoption.    The court

likewise rejected defendant's request for billing records and

money or other things of value to the eldest child as an

inappropriate attempt to re-litigate the adoption.   It rejected

production of documents referencing gifts to the youngest

children as irrelevant and unnecessary.

    Based on defendant's admission "that regular parenting time

with [the two youngest children] has continued even after the

adoption of [the eldest child]," although his parenting time

with his then seventeen-year-old youngest daughter was

"sometimes sporadic," the court found no basis to restrain

plaintiff's husband from any contact with the youngest children

                               13                           A-1392-14T1
and continued the restraints prohibiting him from interfering

with defendant's parenting time.     Based on the same reasoning,

the court denied defendant's request for an immediate transfer

of custody of the two youngest children to him.     The court found

defendant had not offered any basis on which to supervise

plaintiff's parenting time.    The court refused to order the

eldest child, now an adult, into therapy and found no basis for

ordering therapy for the youngest children in light of "their

regular to near-regular" parenting time with defendant.     The

court denied fees to both parties.

    Defendant appeals, contending the court erred in failing to

hold plaintiff and her husband in contempt for their failure to

abide by the court's orders, to issue remedies and sanctions for

their conduct, to order a temporary change in custody or

supervising plaintiff's parenting time, in failing to restrain

plaintiff's husband from contact with the children, in refusing

to compel the production of the children's financial documents

and in denying counsel fees.   Our review of the record convinces

us that none of these arguments is of sufficient merit to

warrant discussion in a written opinion.    R. 2:11-3(e)(1)(E).

    We held in Lane IV that the parties' eldest child "had a

fundamental right under the adult adoption statute to seek to be

adopted without [her father's] interference, and was free to

                                14                          A-1392-14T1
make her own decisions without regard to [his] wishes, views, or

pre-adulthood parental rights."       Lane IV, supra, slip op. at 12.

Given that holding, we find no error in the trial court's

refusal to sanction plaintiff or her husband for their part in

that adoption or modify the custody arrangement of the two

younger children.

A-3474-15

    The court's March 18, 2016 order arose out of our November

10, 2014 decision in Lane III, in which we remanded defendant's

motion for "a temporary transfer of custody, enforcement of

prior orders, relief in the form of monetary sanctions and

additional make-up parenting time, all as relief for

alleged violations of the parenting orders in place," which the

trial court declined to hear in its order of October 25, 2013

because of defendant's pending appeals on other issues.       Lane

III, supra, slip op. at 47-48.    The court did not convene a

conference on the issues remanded until September 18, 2015, ten

months after we issued our decision.      Although the trial court

correctly attributed some of the delay to the litigation over

the eldest child's adoption by plaintiff's husband, culminating

in Lane IV, we cannot help but observe that a prompt plenary

hearing on remand may have avoided the opening of that new front

in the parties' ever escalating war over their children.

                                 15                           A-1392-14T1
    When the court finally convened that remand conference in

September 2015 to address violations of defendant's parenting

time from two years before, the parties' youngest daughter was

two weeks shy of her eighteenth birthday.   The remand did not

implicate the parties' son, their youngest child.   Plaintiff

took the position that there was no point to a plenary hearing

because the issues on remand were moot.   She argued the court

lacked jurisdiction to order make-up parenting time for

defendant with a child no longer a minor and any economic

sanctions would be punitive because they were no longer

necessary to coerce her compliance with parenting time orders

for the two eldest children.   Defendant asserted the documented

days of missed parenting time constituted per se violations of

prior court orders by plaintiff that the court could resolve

without testimony, and that he was not seeking a best interests

hearing.   The court set a discovery schedule and a date for the

plenary hearing, but permitted plaintiff the opportunity to file

a motion arguing the hearing was not necessary.

    Plaintiff filed her motion to dismiss the hearing, arguing

the issues were moot.   Defendant cross-moved opposing the motion

but arguing that all proceedings relating to the remand in Lane

III should be stayed until all of defendant's pending appeals

were decided, and that the children should not participate "in

                               16                           A-1392-14T1
any way in the trial proceedings."   Alternatively, defendant

asked the court to find that it could not adjudicate the custody

and parenting time issues remanded in Lane III based on 1) its

position that the law deprives it of jurisdiction over the

unemancipated children of litigants in the Family Part once

those children turn eighteen; 2) that it has no parens patriae

duty to prevent harm to such children; and 3) that all custody

and parenting time rights are automatically terminated in New

Jersey once an unemancipated teenager reaches eighteen.   After

the motion was ready for oral argument, the parties agreed the

court could decide it on the papers.

    In its order of March 18, 2016, the court granted

plaintiff's motion to dismiss the plenary hearing based on the

parties' agreement that no hearing was necessary.   The court

imposed a $1500 sanction against plaintiff for her violations of

parenting time orders, noting the modest sum reflected its

inability to determine bad faith or plaintiff's ability to

comply with parenting time orders in light of the parties'

insistence that the children not testify.   It also awarded

defendant the $8064 in counsel fees he sought on the motion

remanded in Lane III.

    Although acknowledging that none of the parties' children

was emancipated, the court declined defendant's request for

                              17                          A-1392-14T1
make-up parenting time with the parties' youngest daughter,

finding "[a]s an adult, she is not within the purview of this

court's capacity to enter Orders involving her custody

arrangements.   Nor does this court believe that requiring an

adult child to attend parenting time is in her best interests."

The court denied all other relief.

    Defendant appeals, arguing the court erred in dismissing

the remand, in not making "findings on hundreds of remanded

matters," in "not adjudicating issues where no dispute over

material facts existed such that a hearing was unnecessary," and

misapplied the law, including by finding it could not "enforce

custody orders, act as parens patriae, or adjudicate remands"

once an unemancipated child turns eighteen.    We reject these

arguments as lacking sufficient merit to warrant any extended

discussion in a written opinion.    R. 2:11-3(e)(1)(E).

    We need not immerse ourselves in exploring the contours of

the court's jurisdiction in matters of custody and parenting

time involving the unemancipated young adult children of

litigants in the Family Part or consider whether we agree with

the court's reliance on R. 4:6-2 in deciding plaintiff's motion

to dismiss the scheduled plenary hearing, because neither was

central to the court's decision here.



                               18                          A-1392-14T1
    The parties agreed they did not want the court to hold a

plenary hearing.   Notwithstanding defendant's insistence that

any missed parenting time constituted a per se violation by

plaintiff of prior court orders the court could resolve without

testimony, that was never the case.   Defendant's position on

appeal – that the court failed to make findings and adjudicate

issues – while having opposed a plenary hearing necessary to

make those findings and adjudicate the issues, is simply

untenable.   See N.J. Div. of Youth & Family Servs. v. M.C. III,

201 N.J. 328, 340 (2010) (explaining that "'[t]he doctrine of

invited error operates to bar a disappointed litigant from

arguing on appeal that an adverse decision below was the product

of error, when that party urged the lower court to adopt the

proposition now alleged to be error'") (quoting Brett v. Great

Am. Recreation, 144 N.J. 479, 503 (1996)).

    The disputed issues in this case essentially never changed.

The parties agreed their daughters missed parenting time with

their father, they disagreed over why that was so.   As another

judge explained to the parties over three years ago in August

2014, "[r]esolving this factual dispute will also resolve

whether the plaintiff is acting to alienate the defendant,

whether the defendant caused [the child] to resist seeing him,



                               19                           A-1392-14T1
or whether they each are the cause of [the child's] refusal to

see the defendant."

    Neither party has attempted to have the court hear

testimony that could resolve that central factual dispute.    As

Judge Grall observed in Lane III:

         Plaintiff has apparently been well-served by
         simply allowing her children to dictate
         their schedule without regard to the court's
         orders. Defendant has opted to respond by
         taking a different approach, seeking to
         obtain sole custody not on a showing of the
         children's best interests but as a sanction
         for plaintiff's well-established disregard
         of her obligation to support the children's
         relationship with their father.

         [Lane III, supra, slip op. at 49-50.]

The parties have persisted so long in these entrenched patterns

that their daughters, not teenagers when the hostilities between

their parents erupted in 2007, have become young adults.   While

their daughters have grown up, the parties appear to continue,

as their court-appointed custody evaluator concluded in 2012, to

"fail[] to appreciate the impact that the litigation and their

inability to accept any responsibility for their own

contributions to the problem [have] on their children."    Lane

III, supra, slip op. at 25.

    Affirmed.




                              20                           A-1392-14T1